     3:19-cv-00529-RBH           Date Filed 06/18/19    Entry Number 32      Page 1 of 2




                      IN THE UNITED STATES DISCTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

 JON MICHAEL VITALE,
                                                                  Civil Action No.:
                Plaintiff,                                      3:19-cv-00529-RBH

        vs.

 MIMEDX GROUP, INC., PARKER H.                            NOTICE OF APPEARANCE
 PETIT, and WILLIAM C. TAYLOR,

                    Defendant.

       PLEASE TAKE NOTICE that Jill A. Evert of Littler Mendelson, P.C., hereby enters an

appearance as counsel for the Defendant Mimedx Group, Inc. in the above-captioned matter.

Please include the undersigned on all future pleadings, motions, notices, orders, and

correspondence using the address below.

                             Respectfully submitted,


                                      LITTLER MENDELSON, P.C.

                                      /s/ Jill A. Evert
                                      Jill A. Evert
                                      Bar No. 13058
                                      E-Mail: JEvert@littler.com
                                      110 E. Court Street, Suite 201
                                      Greenville, SC 29601
                                      (864) 775.3193

                                      Attorneys for Defendant Mimedx Group, Inc.

June 18, 2019
      3:19-cv-00529-RBH          Date Filed 06/18/19     Entry Number 32      Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 18, 2019, I electronically filed the foregoing NOTICE OF

APPEARANCE with the Clerk of the Court using the CM/ECF system which will send

notification to the following:

                                        James Paul Porter
                             CROMER BABB PORTER and HICKS
                                     Post Office Box 11675
                                   Columbia, SC 29211-1675
                                       paul@cbphlaw.com
                             Attorney for Plaintiff Jon Michael Vitale

                             William D. Weinreb (Pro Hac Vice)
                             Michael T. Packard (Pro Hac Vice)
                        QUINN EMANUEL URQUHART & SULLIVAN
                             111 Huntington Avenue, Suite 520
                                     Boston, MA 02199
                              billweinreb@quinnemanuel.com
                            michaelpackard@quinnemanuel.com

                                     Beth Burke Richardson
                        ROBINSON GRAY STEPP & LAFFITTE, LLC
                                      1310 Gadsden Street,
                                      Columbia, SC 29211
                                brichardson@robinsongray.com
                 Attorneys for Defendants Parker H. Petit and William C. Taylor



                                             s/ Jill A. Evert
                                             Jill A. Evert
                                             Bar No.: 13058
                                             LITTLER MENDELSON, P.C.
                                             110 E. Court Street, Suite 201
                                             Greenville, SC 29601
                                             Telephone: (864) 775-3193
                                             Email: JEvert@littler.com
